Case 1:20-cv-02547-CJN Document 8 Filed 11/25/20 Page 1 of 4
. PROCESS RECEIPT AND RETURN

U.S. Department of Justice
United States Marshals Service

Vier

See "Instructions for Service of Process by US. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER
JOHN ERIN BINNS 20-cv-02547-CJN
DEFENDANT TYPE OF PROCESS

FEDERAL BUREAU OF INVESTIGATION et al

Summons & Complaint

 

 

SERVE
AT

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
U.S. ATTORNEY Civil Process Clerk

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
555 4th Street NW Washington, DC 20530

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 3

 

JOHN ERIN BINNS
1775/4 Sk No 3.1 D3

Karsiyaka
Turkey

served with this Form 285

 

Number of parties to be
served in this case

4

 

Check for service
onUS,A

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

Signature of Attorney other Originator requesting service on behalf of:

/s/ Simone Bledsoe

X] PLAINTIFF
[_] DEFENDANT

 

TELEPHONE NUMBER DATE
(202) 354-3120 10/22/2020

 

 

SPACE BELOW FOR USE OF USS.

MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

T acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated Ongin Serve

(Sign only for USM 285 if more 0 [4 N N | N Ah } .

than one USM 285 is submitted) } . ° f bis) [23 b »
i *

I hereby certify and return that { [] have personally served Bf have legal evidence of service, [_] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc,, at the address shown above on the on the individual, company, corporation, etc, shown at the address inserted below

 

LJ [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual $

Yurnze )

ei (if not shown above)

Date Time

Wdew}as [race

 

[] am
[ pm

 

Addtess|(complete only different | thankhow mn above)

Guiebal

Signature of U.S Marshal or Deputy

 

 

Service Fee

by

 

Total Mileage Charges
(including endeavors)

 

Forwarding Fee

 

Total Charges

iJ

Advance Deposits

 

 

Amount owed to US. Marshal* or
(Amount of Refund*)

 

REMARKS

 

Nov 25 2020

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
Case 1:20-cv-02547-CJN Document 8 Filed 11/25/20 Page 2 of 4

FOIA Summons (1/13) (Page 2)

Civil Action No. 20-cv-02547-CJN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) L) . S 7 iy \ Nese nn C Wit \ 1e Ces C br

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

on (date) 3; or

 

1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

JA I served the summons on (name of individual) ay roe ? xh En & , who is
designated by law to accept service of process on behalf of (name of organization) VU). a 0 5 Aer AX»

 

 

on (date) || [24 Jae ‘or

 

O I returned the summons unexecuted because 5 or

 

OC Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

a Jot |e- a Ke ter
rver's signature

[ AL. a O56

Printed name and title

 

 

U.S. Marshals Service

U.S. Courthouse

333 ConstitstidrrAve., N.W.
Washington, D.C. 20001

Additional information regarding attempted service, etc:
Case 1:20-cv-02547-CJN Document 8 Filed 11/25/20 Page 3 of 4 ver

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See “Instructions for Service of Process by U.S. \larshal"

 

PLAINTIFF COURT CASE NUMBER
JOHN ERIN BINNS 20-cv-02547-CJN
DEFENDANT TYPE OF PROCESS

FEDERAL BUREAU OF INVESTIGATION et al

Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
935 Pennsylvania Ave. NW Washington, DC 20535

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

SERVE |e BUREAU OF INVESTIGATION

Number of process to be |

 

JOHN ERIN BINNS
1775/4 Sk No 3.1 D3
Karsiyaka

Turkey

served with this Form 285

Number of parties to be
pee 4
served in this case

 

 

Check for service
onUS.A

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

& PLAINTIFF
[] DEFENDANT

Signature of Attorney other Originator requesting service on behalf of:

/s/ Simone Bledsoe

 

TELEPHONE NUMBER DATE
(202) 354-3120 10/22/2020

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

l acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more
than one USM 285 is submitted)

Total Process | District of District to

Origin Serve
Ve No. Are No. Ay

 

 

 

 

 

Signature of Authorized USMS Deputy or Clerk Date

lahsizy

 

I hereby certify and return that I [] have personally served , Bf have legal evidence of service, [_] have executed as shown In "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

(J [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (if not OC Lee

ACC Shove T.

Address (complete only different than shown above)

Date Time [] am

Wl 25fa2 SPR om

ii ienature ‘of US. Marshal or D. eputy

 

 

 

Service Fee Total Mileage Charges

(including endeavors)

loS (gX

Forwarding Fee Total Charges

 

 

 

 

Advance Deposits | Amoi owed to U.S M- ,arshal* or

(Amcit of “efund*) ,

 

 

 

 

REMARKS

 

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
Case 1:20-cv-02547-CJN Document 8 Filed 11/25/20 Page 4 of 4

FOIA Summons (1/13) (Page 2)

 

Civil Action No. 20-cv-02547-CJN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) 5 or

 

(J I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

A I served the summons on (name of individual) ry Ve Jon 4 cAar , who is

designated by law to accept service of process on behalf of (name of organization) FS

 

 

on (date) IY 23 )e2 ; or

O J returned the summons unexecuted because 5 or

 

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: / a }oo Sf fo
y Server's signature

If. Nu wd Yr

Printed name and title

 

 

U.S. Marshals Service

U.S. Courthouse
—_333-Constitut} ;

Washington, D.C. 30001"

Additional information regarding attempted service, etc:

Fess
